NO. 07-06-0122-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                               SEPTEMBER 26, 2006
                         ______________________________

                            ROBERT SEALY, APPELLANT

                                           V.

                       WEST TEXAS TRUCK CENTER D/B/A
                    AMARILLO TRUCK CENTER, INC., APPELLEE
                      _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

                NO. 91255-1; HONORABLE W. F. ROBERTS, JUDGE
                       _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant, Robert Sealy, appeals the trial court’s grant of summary judgment in favor

of appellee, West Texas Truck Center, Inc. (hereinafter, “West Texas”). We affirm.


      Sealy filed suit against West Texas alleging violations of the Texas Deceptive Trade

Practices Act relating to repairs that West Texas performed on the transmission of Sealy’s

1998 Volvo truck. After adequate time for discovery, West Texas filed a Motion for

Summary Judgment. In its motion, West Texas alleged both traditional and no evidence
grounds for summary judgment. In response to this Motion, Sealy filed an affidavit. After

hearing, the trial court entered orders granting West Texas’s objection to the affidavit and

motion for summary judgment.


       By four issues, Sealy contends that the trial court erred in excluding Sealy’s affidavit

on the basis of curable formal defects without allowing Sealy an opportunity to amend,

denying Sealy’s Motion to Amend before granting summary judgment, denying Sealy leave

to amend before granting summary judgment, and denying Sealy’s Motion for New Trial.

None of Sealy’s appellate issues generally challenge the trial court’s grant of summary

judgment nor do they challenge any of the specific grounds asserted by West Texas in its

Motion for Summary Judgment. Thus, the issue of whether the trial court erred in granting

summary judgment in favor of West Texas is not properly before this court.


       On appeal, Sealy does not present an issue challenging the granting of summary

judgment by a general allegation that the trial court erred in granting summary judgment.

Neither does Sealy present issues and argument demonstrating that genuine issues of

material fact precluded the trial court’s grant of summary judgment as to each ground

raised in West Texas’s motion.      As such, Sealy has failed to “assign error” to the trial

court’s grant of summary judgment and, therefore, we must affirm the judgment of the trial

court. See Malooly Bros., Inc. v. Napier, 461 S.W.2d 119, 121 (Tex. 1970) (“The judgment

must stand, since it may have been based on a ground not specifically challenged by the

plaintiff and since there was no general assignment that the trial court erred in granting

summary judgment.”); Strather v. Dolgencorp of Texas, Inc., 96 S.W.3d 420, 422-23

(Tex.App.–Texarkana 2002, no pet.).

                                              2
The judgment of the trial court is affirmed.




                                          Mackey K. Hancock
                                              Justice




                                      3